Mayes, J.,
delivered the opinion of the court.
If there were nothing in this record except the promise of Taylor to allow Barbour & Co. a commission of one-quarter of one per cent on the sale of the bonds in question, whether the sale was effected by Taylor or Barbour & Co., and the sale, in point of fact, had been made by Taylor, the agreement would be unilateral and have no binding force on him, and would fall directly within the rule laid down in the case of Kolb v. Land Co., 74 Miss., 567, 21 South., 233. Even under this agreement, if the sale had actually been accomplished by Barbour & Co., they would have been entitled to their commission, even though the agreement was unilateral and could have no binding force until executed by Barbour & Co. In the letter written by Taylor to Barbour & Co. on June 22, 1906, he acknowledges that they (Barbour & Co.), assisted him in disposing of the Gulf Compress Company notes. This being the case, after the performance of the contract by Barbour & Co., this performance by them constituted a valid consideration for the contract. The consideration being exécuted, the contract became enforceable. Therefore they are clearly entitled to the one-fourth of one per cent commission for the sale of these notes, and the judgment as to the $125 is affirmed.
The case is different as to the $24,000 Corinth Waterworks bonds. The promise to allow commissions on the sale of these bonds never proceeded beyond a unilateral agreement, and *893there is no admission by Taylor that Barbour & Co. assisted in the sale of these bonds. Therefore there can be no recovery of commissions on this amount. Hence the judgment for $60 was improper, and as to this the case must be reversed and remanded, and the costs taxed in equal proportion against appellant and appellee.